UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7603


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DARLENE ECKLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-5)


Submitted:   December 20, 2012              Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darlene Eckles, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darlene   Eckles   appeals   the   district   court’s   order

granting her motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006). *   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.       United States v. Eckles, No. 5:05-cr-

00009-RLV-DCK-5 (W.D.N.C. Aug. 23, 2012).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                              AFFIRMED




     *
       Although the district court granted Eckles § 3582 relief,
the reduction granted by the court did not reduce her sentence
to the full extent requested.



                                  2